DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed on 30 November 2021 has been entered. Claim(s) 1, 5-9 and 12 remain pending in this application. Claim(s) 2-4 and 10-11 have been cancelled.  
The amendment to the drawings has overcome the drawing objections set forth in the office action mailed 31 August 2021.
The amendment to the claims have overcome the claim objections and §112(b) rejections set forth in the office action mailed 31 August 2021.

Specification
The substitute specification filed 30 November 2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: A clean substitute specification was not provided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Regarding Claim 1, the limitation “moves between the frame of the body and the frame of the injector, and is ignited by reacting with the liquid propellant discharged from an area adjacent to the plurality of outlets in the main combustion chamber” renders the claim indefinite.  It is unclear what is moving between the frame of the body and ignited as the claim previously claims the liquid propellant moves between the frame of the body and the frame of the injector but the limitations in question cites that whatever moves between the frame of the body and the frame of the injector is ignited by reacting with the liquid propellant.  For the purposes of this examination the limitation will be interpreted as the liquid propellant moves between the frame of the body and the frame of the injector and the liquid propellant is ignited by reacting with the flame discharged from the plurality of outlets.

Claims 5-9 and 12 depend from Claim 1 and are rejected accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Brunkhardt (U.S. Patent No. 3,056,257), hereinafter Brunkhardt, in view of Kline (U.S. Pre-grant Publication 2004/0068979), hereinafter Kline.

Regarding Independent Claim 1, Brunkhardt discloses a propulsion apparatus of liquid propellant rocket engine (Column 1, Lines 9-21 – the system is a propulsion system of a liquid rocket engine), the propulsion apparatus including: 
a body (Figure 1) in which liquid propellant flows (Figure 1 - Column 1, Line 71- Column 2, Line 3 – a liquid propellant flows through the body); and 
an injector (8) inserted into a frame of the body (Figure 1 – the injector, 8, is inserted into the walls, 10 and 4, which are part of the frame of the body); 
wherein the injector includes a frame of the injector (28) and an injector core (26) is defined by an interior of the frame of the injector (Figure 1 – the injector core, 26, is formed by the interior surface of the frame, 28, of the injector), 
wherein the injector core is formed along a first axis (Figure 1 – the injector core is formed along a first horizontal axis – See annotated figure below for clarification), 
wherein the body includes an igniter (14, 16, 18, 20 and 22) coaxially connected to the injector core (Figure 1 – the chamber of the igniter, 14, is formed along the same horizontal axis as the injector core and is connected to the injector core – See annotated figure below for clarification), 
20) through which the ignition liquid propellant is introduced (Figure 1 – Column 2, Lines 4-6 – propellant is provided to the igniter through the inlet, 20), an igniter spark plug (18) that ignites the ignition liquid propellant (Figure 1 – Column 2, Lines 6-10 – the spark plug ignites the propellant), a secondary combustion chamber (14) that is a space in which a flame is generated due to the ignition of the ignition liquid propellant (Figure 1 – Column 2, Lines 6-10 – the combustion of the propellant in the chamber, 14, forms a flame), and an exhaust port (Figure 1 – the port between the chamber, 14, and the core, 26, is an exhaust port, 24) through which the flame is ejected (Column 1, Lines 50-61 – the port, 24, ejects the flame from the chamber, 14, to the core, 26), 
wherein the injector includes an outlet (32) connected to the injector core for discharging the flame (Column 1, Lines 50-61 – the outlet, 32, discharges the flame to the main combustion chamber, 2), 
wherein the liquid propellant moves between the frame of the body and the frame of the injector and is discharged into a main combustion chamber in an area adjacent to the outlet (Figure 1 - Column 1, Line 71- Column 2, Line 3 – the liquid propellant passes through the channels, 40 and 42, which are between the frame of the body and the frame of the injector, 28, and then discharged into the main combustion chamber, 2, in an area next to the outlet, 32), 
wherein the ignition liquid propellant introduced through the ignition propellant inlet is ignited by the igniter spark plug (Figure 1 – Column 2, Lines 6-10 – the spark plug ignites the propellant), 
Column 1, Lines 50-61 – the port, 24, ejects the flame from the chamber, 14, to the core, 26), and 
wherein the flame ejected to the injector core is discharged through the outlet connected to the injector core  (Column 1, Lines 50-61 – the outlet, 32, discharges the flame to the main combustion chamber, 2), liquid propellant moves between the frame of the body and the frame of the injector (Figure 1 - Column 1, Line 71- Column 2, Line 3 – the liquid propellant passes through the channels, 40 and 42, which are between the frame of the body and the frame of the injector, 28, and then discharged into the main combustion chamber, 2, in an area next to the outlet, 32), and the liquid propellant is ignited by reacting with the flame discharged from the outlet in the main combustion chamber (Figure 1 –Column 2, Lines 11-18 – the liquid propellant is provided to the combustion chamber, 2, in an area next to the outlet where the flame is provided for ignition/combustion).

    PNG
    media_image1.png
    726
    1046
    media_image1.png
    Greyscale

Figure 1 - Annotated Figure from Brunkhardt
Brunkhardt does not disclose wherein the injector includes a plurality of outlets connected to the injector core for discharging the flame,
wherein the plurality of outlets are formed along a second axis orthogonal to the first axis, and include at least a first outlet and a second outlet for discharging the flame in different directions on the second axis,
wherein the flame ejected to the injector core is discharged through the plurality of outlets connected to the injector core.
However, Kline teaches a rocket engine ignition system (Title) with and injector (32, 38, 60 and 62) that include a core (Figure 1 – the space within the tube, 32, is the core) formed along a first axis (Figure 1 – the core is formed along a first vertical axis) and plurality of outlets 38) connected to the injector core (Figure 2 – the plurality of outlets are located at the top end of the tube defining the core and therefore connected to the core),
wherein the plurality of outlets are formed along a second axis orthogonal to the first axis (Figure 2 – the plurality outlets are formed along a second horizontal axis that is orthogonal to the vertical first axis), and include at least a first outlet and a second outlet for discharging the flame in different directions on the second axis (Figure 2 – the plurality of outlets shown have at least a first outlet which discharges the flame to the left and a second outlet which discharges the flame to the right, as seen in the figure, which are different directions on the second horizontal axis),
wherein the flame is discharged through the plurality of outlets connected to the injector core (Paragraph 0035, Lines 7-10 – the outlets discharge the flame provided in the core).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Brunkhardt by injector outlet of Brunkhardt into a plurality of outlets connected to the injector core for discharging the flame, wherein the plurality of outlets are formed along a second axis orthogonal to the first axis, and include at least a first outlet and a second outlet for discharging the flame in different directions on the second axis, wherein the flame ejected to the injector core is discharged through the plurality of outlets connected to the injector core, as taught by Kline, in order to aid in directing the flame plume toward the propellant (Kline – Paragraph 0035, Lines 7-10) thereby increase efficiency of ignition of the propellant.

Regarding Claim 5, Brunkhardt in view of Kline disclose the invention as claimed and discussed above. 
Brunkhardt further discloses the flame is discharged to outside of the secondary combustion chamber by moving along a first direction inside the injector core (Figure 1 – the flame moves horizontally to the right, which is a first direction inside the core, 26).
Kline further discloses the flame moving along a second direction inside the plurality of outlets relative to a first direction inside the core (Figure 2 – the flame moves vertically upward, which is a first direction, through the tube, 32, and thus in the core and horizontally outward, which is a second direction, through the outlets, 38, ), wherein the first direction is a direction different from the second direction (Figure 2 – the first and second directions are different).
Thus the combination of Brunkhardt and Kline disclose the flame is discharged to outside of the secondary combustion chamber by moving along a first direction inside the injector core, and moving along a second direction inside the plurality of outlets, wherein the first direction is a direction different from the second direction, as claimed in Claim 5.

Regarding Claim 8, Brunkhardt in view of Kline teach the invention as claimed and discussed above. 
Kline further discloses the plurality of outlets are located on the top end of the injector core and located circumferentially around the core as shown in Figure 2.
Thus the combination of Brunkhardt and Kline would result in the plurality of outlets being located in the circumferential direction of the injector core at an end of the injector core.

Allowable Subject Matter

Claims 6-7, 9 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection set forth herein.

Applicant's arguments, to the extent possible, have been addressed in the body of the rejections at the appropriate locations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741